DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 8 – 18 are pending. Claims 1 – 7 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite the limitations “a striking head on the first extremity” in line 4 and further recite “a two-part head assembly… attached to the first extremity” in lines 12 – 13.  The limitations are vague in that it is unclear exactly what applicant is claiming. Is applicant claiming the striking head or a two-part head assembly as only one can be attached to the first extremity.  Here Applicant is claiming both being attached to the first extremity.  For the purpose of examination of claims 8 – 15, Examiner will examine the first instance of a head, “a striking head” as disclosed in line.
Claims 7 – 15 and 17 – 18 are rejected as being dependents of rejected claims 8 and 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent No. 4,762,304).
Regarding Independent Claim 8, Hill teaches a door breaching device (door opener, 10) comprising: 20a longitudinal chassis (cylinder, 51) having a first extremity and a second extremity opposite the first extremity (Fig. 5); a striking head (element, 15) on the first extremity (Fig. 5) , the striking head (15) positioned substantially perpendicular to a longitudinal axis of the longitudinal chassis (15; Fig. 5) and having a substantially flat outer surface when the door breaching device is in a rest position (Fig. 5); 25a piston assembly (first fluid operation means, 11), the piston assembly (11) comprising a piston rod (piston rod, 14) and a piston chamber (cylinder, 13), the piston rod (14) adapted for linear displacement within the piston chamber (Figs. 1 and 3); a hydraulic pump (pump, P) operatively connected to the piston assembly (Fig. 2); a control unit (Claim 1) for user input, the control unit being operatively connected to the hydraulic pump (P; Claim 1).
Regarding the limitations  “30a two-part head assembly comprising: a fixed jaw attached to the first extremity of the longitudinal chassis; and 2161510FF-1-C1 a moveable jaw operatively connected to an end of the piston rod proximate to the first extremity, wherein, when the door breaching device is in the rest position, the piston rod is in a retracted position within the piston chamber to allow a portion of the fixed jaw and a portion of 5the moveable jaw to fit between a first surface and a second surface, and an outer surface of the moveable jaw is in alignment with and in a same plane as an outer surface of the fixed jaw to form the substantially flat outer surface of the striking head, wherein the movable jaw and the fixed jaw each have a first extremity having a tapered end and adapted for insertion between the first surface and the second surface, and a second extremity opposite the first extremity, and 10wherein, upon actuation of the door breaching device, the piston rod is linearly displaced from the retracted position to an extended position thereby having the outer surface of the moveable jaw be out of alignment with and not in the same plane as the outer surface of the fixed jaw, the moveable jaw braces the device against the first surface and the fixed jaw braces the device against the second surface, and the movable jaw applies a force to increase a distance between the 15first surface and the second surface”, Examiner has selected, for the purpose of examination, the first striking head as outlined in 112(b) rejection as the door breaching devices cannot have two heads on the first extremity.  
Regarding Claim 9, Hill teaches the door breaching device of claim 8 as discussed above.
Regarding the limitations “wherein the fixed jaw and the moveable jaw form an L-shaped extension with the longitudinal chassis when the device is in the rest position, wherein the fixed jaw and the moveable jaw form an F-shaped extension with the longitudinal chassis when 20the device is actuated”,  Examiner has selected, for the purpose of examination, the first striking head as outlined in 112(b) rejection as the door breaching devices cannot have two heads on the first extremity.  
Regarding Claim 10, Hill teaches the door breaching device further comprising at least one guide rod (pair of rods, 41) substantially parallel to the piston (11; Fig. 3).  
25 Regarding Claim 11, Hill teaches the door breaching device wherein the at least one guide rod (41) comprising: a first guide rod (41) having a first guide rod end and a second guide rod end opposite the first guide rod end, said first guide rod positioned on one side of the piston rod and parallel to the piston rod (Fig. 3), wherein a diameter of the first guide rod (41) is smaller than a diameter of 30the piston rod (14; Fig. 3); and 2261510FF-1-C1 a second guide rod (41) having a first rod end and a second rod end opposite the first rod end (Fig. 3), said second guide rod (41) positioned on an opposite side of the piston rod (14) and parallel to the piston rod (14) wherein a diameter of the second guide rod (41) is smaller than the diameter of the piston 5rod (14; Fig. 3), wherein the first and second guide rods (41) are spaced apart a distance greater than the diameter of the piston rod (Fig. 3).  

Regarding the limitations “said first guide rod end attached to the movable jaw and the second guide rod end slidably engaged with the chassis, said first rod end attached to the movable jaw and the second rod end slidably engaged with the chassis”, Examiner has selected, for the purpose of examination, the first striking head as outlined in 112(b) rejection as the door breaching devices cannot have two heads on the first extremity.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. Patent No. 4,762,304) in view of Anders et al (U.S. Patent No. 8,909,434 B2).
Regarding claim 12, Hill teaches all of the elements of claim 8 as discussed above.
Hill does not teach an electronic regulation subsystem operatively connected to the control unit.
Anders, however, teaches an electronic regulation subsystem (subsystem, 62) operatively connected to the control unit (controller, 58; Col. 10, lines 31 – 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill to further include an electronic regulation subsystem operatively connected to the control unit, as taught by Anders, to provide a power source that is integral with the device and can be used in zones difficult to access.
Regarding claim 13, Hickerson, as modified, teaches all of the elements of claim 12 as discussed above.
Hill does not teach a power dense electrical storage device operatively connected to the motor and the control unit.
Anders, however, teaches a power dense electrical storage device (42) operatively connected to the pump (34) and the control unit (58; Col. 9, lines 1 – 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill to further include a power dense electrical storage device operatively connected to the motor and the control unit, as taught by Anders, to provide a device that can store signals and can be used in zones difficult to access.
Regarding claim 14, Hickerson teaches all of the elements of claim 8 as discussed above.
Hill does not teach a primary state control subsystem adapted to interpret an operator's input and a current state of the device in order to assist the user in determining the correct mode of operation for the device and the appropriate motor movement status.
Anders, however, teaches a primary state control subsystem adapted to interpret an operator's input and a current state of the device in order to assist the user in determining the correct mode of operation for the device and the appropriate motor movement status (Abstract; Col. 6, lines 18 – 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill to further include a primary state control subsystem adapted to interpret an operator's input and a current state of the device in order to assist the user in determining the correct mode of operation for the device and the appropriate motor movement status, as taught by Anders, to provide a device that can send wireless signals and can be used in zones difficult to access.
Allowable Subject Matter
Claims 1 – 7 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U. S. Patent No. 8,485,508 B1 to Newman et al. teaches a mechanical hand held door opener device, light in weight and operable in any orientation including being inverted, for generating substantial door-opening force with a minimum effort from a user. When the user rotates the handle, he or she activates the unit by moving the shaft that interlocks with the first and second bevel gears. Since the second gear is fastened to the central lead screw, its rotation causes the rotation of the screw. The rotation of the screw then advances or retracts, depending on the clockwise or anti-clockwise rotation; and the inner platform and the four columns attached to the inner platform moves inwardly or outwardly of the outer platform.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723